Case: 13-14583    Date Filed: 06/25/2014   Page: 1 of 2


                                                            [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 13-14583
                            Non-Argument Calendar
                          ________________________

                  D.C. Docket No. 6:13-cr-00076-GAP-KRS-1


UNITED STATES OF AMERICA,
                                                                 Plaintiff-Appellee,

                                     versus

ABDUL CUNNINGHAM,

                                                            Defendant-Appellant.

                          ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                        ________________________

                                 (June 25, 2014)

Before CARNES, Chief Judge, HULL and MARCUS, Circuit Judges.

PER CURIAM:

      Tracy N. DaCruz, appointed counsel for Abdul Cunningham in this direct

criminal appeal, has moved to withdraw from further representation of
              Case: 13-14583     Date Filed: 06/25/2014    Page: 2 of 2


Cunningham and filed a brief pursuant to Anders v. California, 386 U.S. 738,

87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our independent review of the record

reveals that counsel’s assessment of the relative merit of the appeal is correct.

Because independent examination of the entire record reveals no arguable issues of

merit, counsel’s motion to withdraw is GRANTED, and Cunningham’s

convictions and sentences are AFFIRMED.




                                           2